1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   FRANCO MACIAS, et al.,                          )   Case No.: 1:18-cv-1634 - DAD- JLT
                                                     )
12                  Plaintiffs,                      )   ORDER DIRECTING ESMERALDA
                                                     )   VALBOVINOS TO FILE A MOTION TO
13          v.                                       )   PROCEED AS GUARDIAN AD LITEM FOR
                                                     )
14   CITY OF DELANO, et al.,                         )   MINOR PLAINTIFF M.M.
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )
17          In the complaint filed in this action, Plaintiffs indicated that Esmeralda Valbovinos would be
18   proceeding as the guardian ad litem for the minor plaintiff M.M. (See Doc. 1 at 1, 3) Pursuant to
19   Local Rule 202,
20          Upon commencement of an action or upon initial appearance in defense of an action by
            or on behalf of a minor or incompetent person, the attorney representing the minor or
21          incompetent person shall present (1) appropriate evidence of the appointment of a
            representative for the minor or incompetent person under state law or (2) a motion for
22          the appointment of a guardian ad litem by the Court, or, (3) a showing satisfactory to
            the Court that no such appointment is necessary to ensure adequate representation of
23          the minor or incompetent person.

24   Id. (citing Fed. R. Civ. P. 17(c)). Here, though the complaint indicates a guardian is necessary for
25   M.M., no motion for appointment of a guardian ad litem was filed by Ms. Valbovinos. Because the
26   claims of M.M. may only be brought “by a next friend or a guardian ad litem,” a guardian must be
27   appointed to protect the minor’s interests. See Fed. R. Civ. P. 17(c)(2).
28   ///

                                                         1
1           Accordingly, the Court ORDERS: Plaintiffs SHALL file a motion for Ms. Valbovinos to be

2    appointed as guardian ad litem for minor plaintiff M.M. no later than December 21, 2018 and set for

3    hearing before District Judge Dale A. Drozd.

4
5    IT IS SO ORDERED.

6       Dated:    November 29, 2018                         /s/ Jennifer L. Thurston
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
